Citation Nr: 0326674	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a back disorder in a December 1987 
decision, on the basis that the veteran had a back disorder 
that had existed prior to service, and had not been 
aggravated by service.  In a May 1994 decision, the Board 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a back 
disorder.

The current appeal came before the Board from a September 
1999 rating decision of the Montgomery, Alabama, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  In that decision, the RO denied service 
connection for a back disorder on the merits without 
considering whether new and material evidence had been 
submitted.  The Board, however, must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions, because the issue goes to the 
Board's jurisdiction to reach the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the September 1999 rating decision also 
denied service connection for respiratory impairment with 
restrictive lung disease, secondary to exposure to 
herbicides.  The veteran's December 1999 notice of 
disagreement addressed that issue, and the issue was listed 
on a December 1999 statement of the case.  In his February 
2000 substantive appeal, however, the veteran specifically 
stated that he was only appealing the back disorder claim.  
Further, in an August 2001 Board hearing, the veteran 
indicated that he was withdrawing his respiratory impairment 
claim.  Therefore, the back disorder claim is the only claim 
over which the Board currently has jurisdiction.

The veteran appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at 
Montgomery, Alabama, on August 14, 2001.  

In a February 2002 decision, the Board denied the veteran's 
appeal to reopen a claim for service connection for a back 
disorder, finding that new and material evidence had not been 
submitted.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the Court granted a joint motion from VA and 
the appellant (Joint Motion), and vacated the Board's 
February 2002 decision and remanded the case to the Board.  
Therefore, the case is now before the Board for new 
consideration of the appeal of the September 1999 rating 
decision.


REMAND

One of the reasons for remand given in the Joint Motion was 
that the veteran had not been informed that he needed to 
obtain evidence tending to corroborate his testimony at a 
hearing before the undersigned in August 2001.  It was noted 
in the Joint Motion that he had testified that he did not 
have a back disability on entering service, that he had 
injured his back in service, and that he had experienced 
constant back problems since service.

A second reason given for the remand was that the Board's 
decision did not discuss whether the veteran had received 
specific notice of the evidence he was responsible for 
obtaining and of what evidence VA would undertake to obtain, 
as is required under 38 U.S.C.A. § 5103(a) (West 2002)

In a letter dated in March 2003, the Board sought to inform 
the veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); of the evidence needed to substantiate his claims; and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
subsequently invalidated the regulation under which this 
notice was provided because it limited the time period for 
submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to provide statements from 
persons who knew him before, during, and 
soon after service, who were in a 
position to observe that the veteran did 
not have a chronic back disability prior 
to his military service, and/or that back 
problems the veteran experienced in 
service continued during the years 
following his service.  The RO should 
also provide the veteran the opportunity 
to provide statements from medical 
professionals who have examined or 
treated him, and/or have reviewed his 
medical records, as to whether it is at 
least as likely as not that current back 
problems were caused or aggravated by a 
reported back injury during service.  Any 
evidence submitted by the veteran should 
be associated with his claims file.

2.  The RO should provide the veteran 
with a VCAA notice letter.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit remains denied the RO should 
issue a supplemental statement of the 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




